 



Exhibit 10.2
DEAN FOODS COMPANY
2007 SHORT TERM INCENTIVE COMPENSATION PLAN
(CORPORATE)

     
Purpose:
  To (i) align employee compensation with the long-term interests of our
shareholders, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key personnel by ensuring that compensation remains
competitive.
 
   
Participants:
  Key management personnel and senior executive officers of Dean Foods Company
who are in positions to influence and/or control results in their specific areas
of responsibility.
 
   
Payout Criteria:
  The criteria for payment of bonuses to Participants under this Plan includes:
(i) the Company’s performance against an earnings per share (EPS) target (the
“EPS Target”) and (ii) the Participant’s performance against his or her
individual objectives. Such individual objectives shall be set: (i) for the CEO,
by the Board of Directors (or the Compensation Committee of the Board), (ii) for
the executive officers, by the CEO and reviewed with the Board of Directors (or
the Compensation Committee of the Board), and (iii) for all other Participants,
by their supervisors. The weighting of such criteria is as follows:

     
Percentage of Bonus
  Criteria
 
   
 
   
70% (“EPS Component”)
  EPS Target
30%1 (“IO Component”)
  Individual Objectives

 

1   20% for the CEO

1



--------------------------------------------------------------------------------



 



     
Individual
objectives:
  The amount of the IO Component of the bonus paid to each individual will be
determined based on his or her attainment of certain specified individual
performance objectives. For each participant, these objectives will include:
(i) supporting the Company’s strategic initiatives (such as central purchasing
projects and its finance and accounting realignment), (ii) adhering to the
Company’s Code of Ethics, supporting its training programs and compliance
initiatives and promoting a culture of compliance and integrity, and (iii) such
other objectives (qualitative and/or quantitative) which are to be determined by
a participants supervisor or manager and communicated to the participant. Each
objective will be assigned a “weighting” factor based on the importance of each
particular objective to the overall goals for the year.
 
   
 
  Each of the objectives should be reviewed periodically throughout the year and
a final evaluation completed at the end of the year. As part of this final
evaluation, each objective will be assigned a rating score that will range
between 0% and 100%. Each objective will then be multiplied by its “weighting”
factor to determine the raw score to be utilized for such objective. Once the
raw score has been determined for each objective, total overall score will be
determined.
 
   
 
  The total overall score will then be utilized to determine the percentage
payment for the IO Component of the bonus, based on the following scale:

          Payout as a % Total   of Individual Overall Score   Target 100   120%
99   116% 98   112% 97   108% 96   104% 75 to 95   100% 70 to 74   90% 65 to 69
  80% 60 to 64   70% 55 to 59   60% 50 to 54   50% Below 50   0%

     
 
  In the event Company’s EPS exceeds the EPS Target, the IO Component payout
percentage (determined as set forth above) will be multiplied by the percentage
payout of the EPS Component.
 
   
Adjustment of Targets:
  Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the bonus criteria, targets or

2



--------------------------------------------------------------------------------



 



     
 
  payout scale upon the occurrence of extraordinary events or circumstances.
Significant acquisitions or dispositions of assets or companies or issuances or
repurchases of common stock or other equity interests may, at the Compensation
Committee’s discretion, result in an adjustment to the EPS Target.
 
   
Determination of Target Bonus:
  Target Bonuses are determined based upon competitive peer group and/or general
industry market data for specific positions. Target Bonus amounts are generally
set within ranges dependent upon base salary ranges as follows:

      Base Salary Range   Target Bonus $300,000 - $500,000   50% - 70% $500,000
- $700,000   70% - 80% $700,000+   80% - 120%

     
Eligibility:
  Employees who transfer into or out of Dean Foods’ headquarters will be
eligible to participate in the Plan. Payment of incentive compensation to these
employees will be made prorata based on the actual time spent at headquarters.
 
   
 
  New hires must be approved as eligible participants in the Plan by the CEO or
head of HR. All newly hired employees will have their bonus determined on a
pro-rata basis based on the length of employment during the year.
 
   
 
  A Participant must be a full time employee as of the date payments under the
Plan are made to be eligible to receive a bonus. Bonus payments are typically
made within 60 days of the end of the applicable measurement year.
 
   
Special Awards:
  Upon recommendation of the CEO (and reviewed with the Board of Directors or
Compensation Committee if such Participant is an executive officer), special
awards may be made to individual Participants in the Plan in recognition of
extraordinary achievement which has created or will create long-term value for
Dean Foods and its shareholders.

3



--------------------------------------------------------------------------------



 



DEAN FOODS DAIRY GROUP
2007 SHORT TERM INCENTIVE COMPENSATION PLAN

     
Purpose:
  To (i) align employee compensation with the long-term interests of our
shareholders, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key personnel by ensuring that compensation remains
competitive.
 
   
Participants:
  Key management personnel and senior executive officers of Dean Foods Dairy
Group who are in positions to influence and/or control results in their specific
areas of responsibility.
 
   
Payout Criteria:
  The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on position in the organization, performance against
business unit financial targets and performance against individual objectives as
set forth below.
 
   
 
  Dairy Group Senior Leadership Team
 
   
 
       25%      Dairy Group Operating Income vs. Plan
 
       25%      Growth in Dairy Group Operating Income vs. Prior Year
 
       25%      Individual Objectives (“IO Component”)
 
       25%      Overall Dean Foods EPS vs. Plan*

 

*   Payout on same scale as Corporate Bonus Plan

4



--------------------------------------------------------------------------------



 



     
Individual objectives:
  The amount of the IO Component of the bonus paid to each individual will be
determined based on his or her attainment of certain specified individual
performance objectives. For each participant, these objectives will include: (i)
supporting the Company’s strategic initiatives (such as central purchasing
projects and its finance and accounting realignment), (ii) adhering to the
Company’s Code of Ethics, supporting its training programs and compliance
initiatives and promoting a culture of compliance and integrity, and (iii) such
other objectives (qualitative and/or quantitative) which are to be determined by
a participants supervisor or manager and communicated to the participant. Each
objective will be assigned a “weighting” factor based on the importance of each
particular objective to the overall goals for the year.
 
   
 
  Each of the objectives should be reviewed periodically throughout the year and
a final evaluation completed at the end of the year. As part of this final
evaluation, each objective will be assigned a rating score that will range
between 0% and 100%. Each objective will then be multiplied by its “weighting”
factor to determine the raw score to be utilized for such objective. Once the
raw score has been determined for each objective, total overall score will be
determined.
 
   
 
  The total overall score will then be utilized to determine the percentage
payment for the IO Component of the bonus, based on the following scale:

      Total   Payout as a % of Overall Score   Individual Target 100   120% 99  
116% 98   112% 97   108% 96   104% 75 to 95   100% 70 to 74   90% 65 to 69   80%
60 to 64   70% 55 to 59   60% 50 to 54   50% Below 50   0%

     
 
  In the event the average of the other bonus targets (actual operating income,
growth in operating income, EPS, as applicable) exceed target, the IO Component
payout percentage (determined as set forth above) will be multiplied by the
average percentage payout of such other bonus targets.
 
   
Adjustment of Targets:
  Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the bonus criteria, targets or

5



--------------------------------------------------------------------------------



 



     
 
  payout scale upon the occurrence of extraordinary events or circumstances.
Significant acquisitions or dispositions of assets or companies or issuances or
repurchases of common stock or other equity interests may, at the Compensation
Committee’s discretion, result in an adjustment to the EPS Target or a region’s
or business unit’s Operating Income Target.
 
   
Determination of Target Bonus:
  Target Bonuses are determined based upon competitive general industry market
data for specific positions. Target Bonus amounts are generally set within
ranges dependent upon base salary ranges of follows:

      Base Salary Range   Target Bonus $300,000 - $500,000   50% - 65% $500,000
- $700,000   65% - 80% $700,000+   80% - 100%

     
Eligibility:
  Employees who transfer into or out of Dean Foods’ headquarters will be
eligible to participate in the Plan. Payment of incentive compensation to these
employees will be made prorata based on the actual time spent at headquarters.
 
   
 
  New hires must be approved as eligible participants in the Plan by the Dairy
Group President, Chief Operating Officer or Senior Vice President – HR. All
newly hired employees will have their bonus determined on a pro-rata basis based
on the length of employment during the year.
 
   
 
  A Participant must be a full time employee as of the date payments under the
Plan are made to be eligible to receive a bonus. Bonus payments are typically
made within 60 days of the end of the applicable measurement year.
 
   
Special Awards:
  Upon recommendation of the Dairy Group President, special awards may be made
to individual participants in the Plan in recognition of extraordinary
achievement which has created or will create long-term value for Dean Foods and
its shareholders.

6



--------------------------------------------------------------------------------



 



WHITEWAVE FOODS
2007 SHORT TERM INCENTIVE COMPENSATION PLAN

     
Purpose:
  To (i) align employee compensation with the long-term interests of our
shareholders, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key personnel by ensuring that compensation remains
competitive.
 
   
Participants:
  Key management personnel and senior officers of WhiteWave Foods who are in
positions to influence and/or control results in their specific areas of
responsibility.
 
   
Payout Criteria:
  The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on position in the organization, performance against
financial targets and performance against individual objectives as set forth
below.
 
   
 
  Senior Leadership Team (excluding Brand Leaders)
 
       25%      WWF Net Sales vs. Plan
 
       25%      WWF Operating Income vs. Plan
 
       30%      Company/Individual Objectives
 
       20%      Dean Foods Operating Income vs. Plan
 
   
Individual objectives:
  A portion (30% or 50%) of the Target Bonus of each individual will be based on
his or her attainment of certain specified individual performance objectives.
For each Participant, these objectives will include specific goals and
objectives in support of the Company’s overall goals and strategy to be
determined and communicated to each Participant. In addition, each Participant
is expected to adhere to the Company’s Code of Ethics, support its training
programs and compliance initiatives and promote a culture of compliance and
integrity. The individual payout percentages will be increased or decreased by
the applicable payout percentage based on WWF financial performance. (For
example, if an individual achieves 100% of his or her individual company
objectives, and WWF operating income and net sales are 80% of target, such
individual would receive 80% of his or her Target Bonus.)
 
   
Adjustment of Targets:
  Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the bonus criteria, targets or payout scale upon the
occurrence of extraordinary events or

7



--------------------------------------------------------------------------------



 



     
 
  circumstances. Significant acquisitions or dispositions of assets or companies
may result in an adjustment to the sales or operating income targets.
 
   
Determination of Target Bonus:
  Target Bonuses are determined based upon competitive general industry market
data for specific positions. Target Bonus amounts are generally set within
ranges dependent upon base salary ranges of follows:

      Base Salary Range   Target Bonus $300,000 - $500,000   50% - 60% $500,000
- $700,000   60% - 80% $700,000+   80% - 100%

8



--------------------------------------------------------------------------------



 



     
Eligibility:
  New hires must be approved as eligible participants in the Plan by the
President/CEO or Senior Vice President – HR. All newly hired employees will have
their bonus determined on a pro-rata basis based on the length of employment
during the year.
 
   
 
  A Participant must be a full time employee as of the date payments under the
Plan are made to be eligible to receive a bonus. Bonus payments are typically
made within 60 days of the end of the applicable measurement year.
 
   
Special Awards:
  Upon recommendation of the President/CEO, special awards may be made to
individual participants in the Plan in recognition of extraordinary achievement
which has created or will create long-term value for Dean Foods and its
shareholders.

9